PER CURIAM.
Appellants appeal a partial summary judgment determining liability in a mortgage foreclosure action. We affirm.
Summary judgment was properly entered in this case because there was no genuine issue of material fact on the issue of liability. See Holl v. Talcott, 191 So.2d 40 (Fla.1966). Appellants’ affidavit in opposition to summary judgment established that they defaulted on the promissory note and mortgage by failing to pay the principal balance due upon maturity. On these undisputed facts, appel-lee, United National Bank, was entitled to summary judgment as a matter of law on liability.
Affirmed.